Citation Nr: 0815257	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-22 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a right foot 
disorder.



WITNESS AT HEARING ON APPEAL

The Appellant 



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel



INTRODUCTION

The veteran had active duty for training from January 1974 to 
May 1974, and active service February 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision that 
denied the benefits sought on appeal.

The issue of entitlement to service connection for a right 
foot disability is addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran is not shown to currently have a right knee 
disorder.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in April 2004, September 2006 and August 2007.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.

The Board notes that although many of the veteran's service 
medical records are associated with the claims folder, 
records from the veteran's most recent period of service have 
not yet been associated with the claims folder.  The Board 
notes that the veteran has submitted some copies of a few 
pertinent service medical records from the most recent 
period.  The submitted evidence shows complaints of right 
knee pain of four months' duration and assessment of medial 
internal derangement of the right knee in August 2003.  
Although the complete set of service medical records for the 
most recent period of service have not yet been obtained, the 
Board finds that there is no prejudice to the veteran in 
proceeding with a final decision with regard to the issue of 
entitlement to service connection for a right knee disorder.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

In this regard, the Board notes that, in light of the fact 
the most probative medical evidence shows that the veteran 
does not currently suffer from a diagnosed right knee 
disorder, service connection cannot be warranted.  Even 
accepting that the veteran suffered a right knee disorder in 
service, in the absence of a current diagnosed right knee 
disorder, there can be no entitlement to service connection 
for a right knee disorder.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, where it is accepted that the 
veteran suffered a right knee injury during service but it is 
shown that the veteran does not currently suffer from a right 
knee disorder, no useful purpose would be served by further 
delaying appellate review of this issue to obtain addition 
service medical records; there is no prejudice to the veteran 
in issuing a final decision in this case.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury incurred in service alone 
is not enough.  There must be chronic disability resulting 
from that injury.

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus or 
a relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran was afforded a VA examination to 
evaluate his claimed right knee disorder in September 2007.  
Most significantly, the September 2007 VA examination report 
of record reveals that the examiner "cannot find any 
orthopedic pathology in the right knee."  The examiner 
explained that "This veteran's severe subjective complaints 
are not supported with objective physical findings."  The 
Board finds that the September 2007 VA examination report is, 
with regard to the current medical evaluation of the right 
knee, competent and probative medical evidence reflecting an 
appropriately thorough examination and interview of the 
veteran.  Thus, the September 2007 VA examination competently 
and probatively weighs against the veteran's claim to the 
extent that it shows that there is no objectively detectable 
current right knee disorder.

The Board has also reviewed the veteran's post-service VA 
outpatient treatment records which include some instances of 
documented consultation regarding complaints of right knee 
pain, including in October and November 2004.  However, there 
is no medical evidence anywhere in the record showing a 
clinical diagnosis of any chronic right knee disorder and 
there is no medical evidence contrary to the September 2007 
VA examiner's finding that there is no current right knee 
disorder.  Thus, the Board finds that the preponderance of 
the competent medical evidence indicates that the veteran 
does not currently suffer from a chronic right knee disorder.  
Simply put, in the absence of a present disability that is 
related to service or to a service connected disability, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of the claimed disability 
and of a nexus between current disability and service by way 
of letters from the RO to him, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of the claimed disability 
and of a relationship between current disability and an 
injury, disease or event in service.  While the veteran is 
clearly of the opinion that he has a right knee disability 
that is related to service, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as a medical diagnosis or the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The competent medical evidence in this case 
shows that the veteran has no current diagnosed disorder of 
the right knee.  Accordingly, the Board concludes that 
service connection for a right knee disorder is not 
established.


ORDER

Service connection for a right knee disorder is denied.



REMAND

A review of the record discloses a need for further 
development with respect to the veteran's claim for service 
connection for a right foot disorder.  In this regard, in the 
Board's August 2007 remand, it was noted that it appears that 
the veteran's most recent service medical records had been 
forwarded to the Mississippi Military Department in Jackson, 
Mississippi, and that there was no response from the 
Mississippi Military Department to the RO's initial request 
for the veteran's service medical records.  Under such 
circumstances, it was necessary to direct an additional 
attempt to obtain the veteran's service medical records for 
his most recent period of active duty from February 2003 to 
April 2004.  It is of particular importance in this case to 
note that the probable location of the missing service 
medical records appears to be known, with no formal 
determination made that the service medical records have 
become unavailable.  However, documents in the claims folder 
reflect that no new attempt was made to contact the 
Mississippi Military Department in Jackson, Mississippi, in 
processing the Board's prior remand.  The record includes an 
undated computer screen capture showing that a request for 
the veteran's service medical records was aborted when a 
computer system indicated that the service medical records 
were "already in VA possession."  However, while a set of 
the veteran's service medical records are in the claims-
folder, it remains necessary to make the appropriate attempt 
to obtain the pertinent service medical records which are 
reported to be at the Mississippi Military Department in 
Jackson, Mississippi.

Where adjudication of a claim involves the government's 
inability to produce pertinent records that were once in 
government custody, it must be ascertainable that a 
verifiable, reasonably exhaustive search for the records has 
been undertaken, and that verifiable due diligence has been 
exercised in the search.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board also notes that it is under a duty to 
ensure compliance with the terms of its August 2007 remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board again notes that the veteran contends that service 
connection for right foot disability is warranted on the 
basis that a current right foot disability is related to an 
injury that occurred during his most recent period of active 
service.  Other than a copy of a few pages submitted by the 
veteran, the claims file does not contain service medical 
records for the veteran's most recent period of active 
service from February 2003 to April 2004.  The pages 
submitted by the veteran reflect complaints of numbness of 
the right foot of three days' duration in February 2003.  
There is no service separation examination for this most 
recent period currently of record.  As the September 2007 VA 
examination report indicates what may be a current pertinent 
diagnosed disability of the right foot, the Board believes 
that service medical records from the veteran's most recent 
period of service may reasonably be pertinent to this case, 
and the appropriate attempt to obtain the service medical 
records must be accomplished before proper appellate review 
may fairly proceed.

The Board also notes that the September 2007 VA examination 
report identifies a current diagnosis for the veteran's right 
ankle of "peroneal tendonitis [sic]."  However, the 
examiner comments that the diagnosis "could be 
conservatively managed successfully in any orthopedic 
surgeon's office.  This does not mean he should have 
permanent impairment."  It is not clear to the Board whether 
this constitutes a diagnosis of a chronic disability, an 
acute pathology, or a pathology otherwise associated with 
potential residuals.  As this case must be remanded anyhow, 
the Board believes it is reasonable to seek clarification in 
this regard at the same time; the Board also believes it is 
appropriate to provide an opportunity for a medical examiner 
to offer an etiology opinion informed by review of any 
additional service medical records which may be obtained as a 
result of this remand.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should undertake 
appropriate action to contact the 
Mississippi Military Department in 
Jackson, Mississippi, to obtain the 
veteran's service medical records for his 
most recent period of active duty from 
February 2003 to April 2004.  All records 
and/or responses received should be 
associated with the claims file.  If the 
service medical records cannot be 
obtained, a formal determination to this 
effect should be documented in writing in 
the claims folder.  It must be 
ascertainable that a verifiable, 
reasonably exhaustive search for the 
records has been undertaken, and that 
verifiable due diligence has been 
exercised in the effort to obtain the 
records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).

2.  After completion of the above, 
regardless of whether new service medical 
records are obtained, the claims file 
should be forwarded to the examiner who 
authored the September 2007 VA examination 
report, if available, for further review 
and comment.  (If that examiner is 
unavailable, the veteran's claims file 
should be referred to another appropriate 
examiner for comment and review.) The 
examiner is requested to clarify whether 
the veteran has any chronic disability of 
the right foot.  If the right foot 
diagnosis provided in September 2007 
refers only to a pathology of an acute and 
transitory nature, the examiner should so 
state.  Additionally, the examiner is 
asked to review any newly obtained service 
medical records for the veteran's period 
of service in 2003-2004; the examiner is 
asked to discuss whether any evidence in 
the service medical records warrants any 
change of the conclusions offered in the 
September 2007 VA examination report.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


